TO BE PUBLIS_HED

§npreme Court of Benf iW%N A[i:,

2016-sc-000477-KB
®ATEMMMMADC

 

KENTUCKY BAR ASSOCIATION MOVANT
V. . IN SUPREME COURT
ROBERT HANSFORD HOSKINS RESPONDENT

OPINION AND ORbER

Respondent, Robert Hansford Hoskins, is licensed to practice law in
Kentucky and Was previously licensed to practice law in Ohio. In June 2016,
Hoskins’ Ohio license Was suspended indefinitely, subject to reinstatement by
the Supreme Court of Ohio. See Cincinnati Bar Assn. v. Hoskins, __ N.E.Sd _,
2016-Ohio-4576, 2016 WL 3554465 (Ohio 2016). The Kentucky Bar '
Association’s Office of Bar Counsel has filed a petition for reciprocal discipline
under SCR 3.435.

Hoskins’ last known bar roster address is 1040 Richwood Avenue,
Cincinnati, Ohio 45208. His KBA Member No. is 87199; and he Was admitted
to the practice of law in the Commonwealth of Kentucky on May l, 1998.

Hoskins Was found to have committed misconduct in several cases. In
the first, identified as the “Krause Bankruptcy,” he filed bankruptcy petitions
With multiple deficiencies, and failed to appear and show cause Why he should

not be held in contempt f`or missing a hearing. The bankruptcy court fined him

$500. In the second»case, “The Amer Dissolution,” Hoskins failed to complete a
Qualified Domestic Relations Order and failed to respond to multiple requests
from his client to do so.

In the third case, “The Loury Collection Matter,” he failed to attend a
hearing because of a scheduling conflict and instead had another attorney
unfamiliar with the case attend. The court continued the boury hearing but
requested documentation of the scheduling conflict. Hoskins had received, but
not read, an email notifying him that the other hearing had been postponed
and actually learned of the postponement the morning of the hearing.
Nonetheless, he vdid'not inform the court in Loury’s case of those facts when he
__ provided the requested documentation Also, in response to a letter about the
resulting disciplinary matter, Hoskins implied that the attorney standing in for
him actually met with the client before speaking with the judge, though other
testimony directly conflicted with that claim.

In the fourth case, the '“Fe'e Sharing and Referral Fees” matter, Hoskins
contracted to accept referral of social security disability cases from a
Massachusetts company in exchange for a percentage of his fee. Ohio’s rules
only permit fee sharing with non-lawyers in limited circumstances and
regulated'ref`erral services. The Massachusetts company was not a proper
lawyer referral service.

In the fifth case, “the Games Dissolution,” Hoskins failed to provide a
billing statement about the use of an advance fee payment, failed to respond to
a request for a refund,l and ultimately refunded the fee from a source other

than his escrow account, where the funds should have been maintained

‘2

In the sixth case, the “False Attorney Registration” matter, Hoskins failed
to update his attorney registration to reflect a change in his employment after
the firm he had worked for, H(oskins & Muzzo LLP, dissolved. His failure to
update was a false, misleading, or nonverifiable communication, and falsely
implied that he practiced in a partnership.

In the last case, “The Long Personal-Injury Matter,” Hoskins neglected
the client’s legal matter, failed to keep her reasonably informed about the
status of her case, and failed to promptly deliver property that she was entitled
to receive. He falsely claimed that he had sent the client’s,file to her new
counsel and failed to respond to a demand for information from a disciplinary
authority.

Hoskins was found to have violated multiple ethical rules in each of
these cases. No mitigating factors were found to be present, but several
aggravating factors-prior discipline (including a suspension in Kentucky),
multiple instances of misconduct, refusal to acknowledge the wrongful nature
'of the misconduct, and failure to make timely restitution in one case__were
found to be present.' Ohio’s l30ard of Professional Conduct recommended that,
the Ohio Supreme Court “indefinitely suspend Hoskins from the practice of law
and that his reinstatement be conditioned on his (l) completion of a
`continuing-legal-education (“CLE”) course focused on law-office management,
(2) obtaining a passing score on the Multistate. Professional Responsibility
Examination, and (3) payment of the costs of this proceeding.” Hoskins, 2016-
Ohi0-4576, ‘[[ 39. Hoskins instead requested a stayed suspension or a period of

monitored probation.

The Ohio Supreme Court declined this request, stating:

Hoskins does not appreciate the magnitude of his own
misconduct_even though it touches virtually every aspect of his
practice, including how he attracts clients, his fee agreements with
those clients, where he deposits the money he receives from his
clients, how he communicates (or fails to communicate) with them,
whether he returns their files or the unearned portion of their fees
upon the termination of his representation, how he interacts with
the courts in handling their legal matters, and how he conducts
himself in his own dealings with the court. His misconduct
demonstrates a disturbing pattern of neglect and an ongoing
failure to comply with established rules and procedures-not to
mention a flagrant disobedience of court orders and a troubling
propensity to engage in dishonesty when his actions are
questioned

Id. ‘|] 43. The court then suspended Hoskins indefinitely. It left open the
possibility that he could be reinstated, but only if he passed the conditions
proposed by the Board of Professional Conduct. Three of the court’s justices
dissented on the grounds that they would instead have permanently disbarred
Hoskins. n

Under Kentucky Supreme Court Rule 3.435(4), a lawyer shall be subject
to‘identical discipline in the Commonwealth of Kentucky “unless [he] proves by
substantial evidence: (a) a lack of jurisdiction or fraud in the out-of-state
disciplinary proceeding, or (b) that the misconduct established warrants
substantially different discipline in this State.” SCR 3.435(4)(a)-(b). Although
he was given the opportunity to make these showings, Hoskins did not do so,
having failed to respond to this Court’s show~cause order.

This Court does not ordinarily impose indefinite suspensions,- as our .
rules contemplate generally that “discipline may be administered by way of

private reprimand, public reprimand, suspension from practice for a definite

4

/

time, or permanent disbarment.” SCR 3.380(1). Nonetheless, an indefinite
suspension is allowed where an attorney has failed to answer a charge. SCR
3.380(2). Although that is not exactly what has occurred here, since Hoskins
did answer the charges in Ohio, he has failed to participate in the proceedings
in this state. Moreover, this Court sees no reason why Hoskins should not be f
subjected to` identical discipline in this state. `

Finally, although Hoskins’ suspension is indefinite, the question whether
he must notify clients and courts of his suspension is raised. Ordinarily', under
SCR 3.390(b), such notice is required only if the suspension exceeds 60 days or
is for failure to pay dues or to complete required continuing legal education.
Suspension for the latter causes is indefinite, like in this case. We think
Hoskins’ indefinite suspension is sufficiently similar to suspension for failure to
pay bar dues or to complete CLE to warrant similar treatment. Thus, Hoskins
will be required to notify his clients and courts in which he has matters
pending of his suspension as he would under SCR 3.390(b).

Order

Seeing no reason why-Hoskins should not be subjected to identical
discipline in this state under SCR 3.43'5, it is hereby ORDERED that:

d l. The Kentucky Bar Association’s.petition for reciprocal

discipline is GRANTEl). Respondent, Robert Hansford Hoskins, is

indefinitely suspended from the-practice of law in the Commonwealth of

Kentucky.

2. As stated in SCR 3.390(a), this order shall take effect on the

tenth day following its entry. Hoskins is instructed to promptly take all
5

reasonable steps to protect the interests of his clients. He shall not
during the term of suspension accept new clients or collect unearned
fees, and shall comply with the provisions of SCR 3.130-7.50(5). l

` 3. As under SCR 3.390, Hoskins must, within 10 days after the
issuance of this order of suspension from the practice of law, notify by
letter duly placed with the United States Postal Service all courts or other
tribunals in which he has matters pending, and all of his clients of his
inability to represent them and of the necessity and`urgency of promptly
retaining new counsel. Hoskins shall simultaneously provide a copy of all
such letters of notification ‘to the Office of Bar Counsel. He shall
immediately cancel any~pending advertisements, to the extent possible,
and shall terminate any advertising activity for the duration of the term
of suspension.

4. . In accordance with SCR 3.450, Hoskins is directed to pay

f any costs associated with these disciplinary proceedings against him,
` should there be any, and execution for such costs may issue from this
Court upon finality of this Opinion and Order.
All sitting. All concur.

ENTERED: December 15, 2016.